Citation Nr: 0617013	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  01-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted for 
entitlement to service connection for a chronic 
cardiovascular disorder, to include residuals of a functional 
apical heart murmur and coronary artery disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied the benefit sought on appeal.  In 
November 2002 the Board issued a remand addressing the 
veteran's request for a personal hearing before a member of 
the Board, and in July 2003, a hearing was held before the 
undersigned Veterans Law Judge.  In April 2004 the matter was 
again remanded in order to obtain additional medical records, 
and to ensure that all notification and development action 
had been completed.  Those actions having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  An unappealed December 1946 rating decision denied 
service connection for a heart condition.

2.  The evidence associated with the claims folder since 
December 1946 is new and material and so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a chronic cardiovascular disorder, 
to include residuals of a functional apical heart murmur and 
coronary artery disease.

3.  The veteran's chronic cardiovascular disorder did not 
manifest during service or to a degree of ten percent loss 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The December 1946 rating decision, that denied service 
connection for a heart condition, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence received since the December 1946 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a chronic cardiovascular disorder, 
to include residuals of a functional apical heart murmur and 
coronary artery disease, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for a chronic 
cardiovascular disorder, to include residuals of a functional 
apical heart murmur and coronary artery disease, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a chronic 
cardiovascular disorder.  He contends his exposure to stress 
and strain while in service caused his current disorder.

The veteran's claim for service connection was originally 
denied in a December 1946 rating decision.  At that time the 
RO found there was no evidence to establish any relationship 
between the veteran's military service and his heart 
condition.  The veteran was notified of the December 1946 
decision and of his appellate rights but did not appeal.  
That decision is now final. 38 U.S.C.A. §7105; 38 C.F.R. 
§20.1103.  

In December 1999 the veteran filed a claim to reopen his 
prior claim for service connection.  His claim was denied in 
an April 2000 rating decision that found the evidence he had 
submitted was not new and material, a requirement for the 
reopening of previously denied service connection claims.  
The evidence the veteran submitted included only previously 
submitted records.  The veteran appealed the April 2000 
decision.  That appeal is the subject of the present 
decision.

Although the RO ultimately adjudicated the claim on its 
merits, the Board must nevertheless first determine whether 
new and material evidence has been presented to reopen the 
veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) ("[T]he Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.").

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  As the veteran's claim to reopen was 
filed in 1999, prior to an August 29, 2001, change in the 
definitions of "new" and "material," the prior and less 
stringent definitions apply.  Under the old regulations, 
evidence is considered "new" and "material" if it was not 
previously submitted to agency decisionmakers, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the original December 1946 denial of service 
connection, the veteran submitted, among other records, 
treatment records from Swedish Memorial Hospital, Kent Myers, 
M.D., and the Phoenix, Loma Linda, and Long Beach VA Medical 
Centers.  These constitute both "new" and "material" 
evidence because they had not been previously submitted, are 
not cumulative or redundant, and bear directly and 
substantially on the veteran's cardiovascular disorder and 
its history.  The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
For these reasons, the veteran's claim is reopened and will 
be decided based on whether the elements of service 
connection have been met. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.

The veteran meets the first element for service connection 
because he has been diagnosed with coronary artery disease 
and aortic stenosis, both diagnosed at a 2002 VA examination.  
Prior medical records support these diagnoses.  An August 
2001 treatment record from Dr. Myers, for example, includes 
diagnoses of hypertension, coronary artery disease, and 
valvular heart disease.

However, there is no evidence to support that any current 
cardiovascular disorder was incurred in service.  While 
service medical records note a slight apical murmur which was 
noted to be functional, there are no complaints, treatment, 
or diagnoses of any problems whatsoever related to the murmur 
or of any other cardiovascular disorder in the service 
medical records.  

In addition, there is no objective medical evidence linking 
the veteran's current disorder to the slight apical murmur 
found in service.  To the contrary, a February 2002 VA 
examination found that the murmur heard in service, then 
fifty-seven years ago, was "definitely not" related to the 
veteran's coronary artery disease and "very unlikely" to be 
related to current aortic stenosis.

There is no competent medical evidence to support the 
veteran's claim.  The veteran's statements regarding the 
connection between service and his current cardiovascular 
disorder are noted.  However, it the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, see Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
and the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In this regard, it does not 
appear from the record that the veteran has any special 
medical training.  Because the preponderance of the evidence 
is against the claim, entitlement to service connection for a 
chronic cardiovascular disorder, to include residuals of a 
functional apical heart murmur and coronary artery disease, 
is denied.

Notice and Assistance
The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2001, December 2001, June 2003, 
April 2004, and April 2005.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), because this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statements of the Case, and has been informed of 
the evidence considered, the pertinent laws and regulations, 
and the rationale for the decision reached in denying the 
claim.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a chronic cardiovascular 
disorder, to include residuals of a functional apical heart 
murmur and coronary artery disease, but service connection is 
denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


